Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on September 18, 2019.  It is noted, however, that applicant has not filed a certified copy of the 201921552371.5 application as required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because pronouns such as “it” on line 7 should be replaced with the name of the element of the invention to which the pronoun refers.  On line 8, “for detaching” is confusing because moving the blocking element to the pressed position does not detach the first and second connecting elements as implied by the recitation.  Rather, moving the blocking element to the pressed position merely allows the first and second connecting element to be detached.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Recitations such as “each of the first connecting elements . . . a respective one of the first locking units” on lines 6-7 of claim 1 render the claims indefinite because it is unclear when each of the first connecting elements is rotatably connected with the second connecting element.  Note that the first and second connecting elements are connected when the gate body is in a closed position.  It is requested that the applicant review the remaining claim language to clarify the position of the gate when reciting the interaction of the first and second connecting elements.  For example, see “wherein  each of the first connecting . . . first locking unit” on lines 9-11 of claim 4.  
Recitations such as “the first locking unit” on lines 11-12 of claim 1 render the claims indefinite because it is unclear to which one of the plurality of first locking units set forth above the applicant is referring.  
Recitations such as “the first locking unit” on lines 14-15 of claim 1 render the claims indefinite because it is unclear to which one of the plurality of first locking units set forth above the applicant is referring.  
Recitations such as “longitudinally extends” on line 5 of claim 2 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  With respect to what element(s) of the invention does the second connecting element longitudinally extend?  
Recitations such as “a respective one of the first locking units” on line 7 of claim 2 render the claims indefinite because it is unclear whether or not the applicant is referring to the respective one of the first locking units set forth on line 7 of claim 1. 

Recitations such as “an inner diameter each of the first connecting elements” on lines 4-5 of claim 4 render the claims indefinite because they are grammatically incorrect.  
Recitations such as “the second connecting element” on line 11 of claim 4 render the claims indefinite because it is unclear to which one of the plurality of the second connecting elements set forth above the applicant is referring.  
Recitations such as “through the slidable portion of the second connecting element” on lines 11-12 of claim 4 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  How does the first connecting element pass through the slidable portion of the second connecting element?  
Recitations such as “respectively” on line 5 of claim 5 render the claims indefinite because they are grammatically incorrect.  
Recitations such as “for moving” on line 6 of claim 7 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Merely placing a stopping block in the retracting position does not cause the first connecting element to move as implied by the recitation.  Rather, placing a stopping block in the retracting position merely allows the first connecting element to move.  
Recitations such as “respective” on line 6 of claim 7 render the claims indefinite because it is unclear what the first connecting element is respective to.  

Recitations such as “respective” on line 9 of claim 7 render the claims indefinite because it is unclear what the first connecting element is respective to.  
Recitations such as “the first locking unit” on line 11 of claim 7 render the claims indefinite because it is unclear to which one of the plurality of first locking units set forth above the applicant is referring.  
Recitations such as “element” on line 4 of claim 9 render the claims indefinite because they are grammatically incorrect.
Recitations such as “is slid along the positioning recess” on line 4 of claim 9 render the claims indefinite because it is unclear when the first connecting element is slid along the positioning recess.
Recitations such as “the blocking element” on line 5 of claim 9 render the claims indefinite because it is unclear to which one of the plurality of blocking elements set forth above the applicant is referring.  
Recitations such as “unit” on line 6 of claim 9 render the claims indefinite because they are grammatically incorrect.
Recitations such as “for moving” on line 6 of claim 11 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Merely placing a stopping block in the retracting position does not cause the first connecting element to move as implied by the recitation.  Rather, placing a stopping block in the retracting position merely allows the first connecting element to move.  

Recitations such as “the first locking unit” on line 7 of claim 11 render the claims indefinite because it is unclear to which one of the plurality of first locking units set forth above the applicant is referring.  
Recitations such as “respective” on line 9 of claim 11 render the claims indefinite because it is unclear what the first connecting element is respective to.  
Recitations such as “the first locking unit” on lines 10-11 of claim 11 render the claims indefinite because it is unclear to which one of the plurality of first locking units set forth above the applicant is referring.  
Recitations such as “for moving” on line 6 of claim 12 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Merely placing a stopping block in the retracting position does not cause the first connecting element to move as implied by the recitation.  Rather, placing a stopping block in the retracting position merely allows the first connecting element to move.  
Recitations such as “respective” on line 6 of claim 12 render the claims indefinite because it is unclear what the first connecting element is respective to.  
Recitations such as “the first locking unit” on line 7 of claim 12 render the claims indefinite because it is unclear to which one of the plurality of first locking units set forth above the applicant is referring.  
Recitations such as “respective” on line 9 of claim 12 render the claims indefinite because it is unclear what the first connecting element is respective to.  

Recitations such as “element” on line 4 of claim 15 render the claims indefinite because they are grammatically incorrect.
Recitations such as “is slid along the positioning recess” on line 4 of claim 15 render the claims indefinite because it is unclear when the first connecting element is slid along the positioning recess.
Recitations such as “the blocking element” on line 5 of claim 15 render the claims indefinite because it is unclear to which one of the plurality of blocking elements set forth above the applicant is referring. 
Recitations such as “unit” on line 6 of claim 15 render the claims indefinite because they are grammatically incorrect.
Recitations such as “element” on line 4 of claim 16 render the claims indefinite because they are grammatically incorrect.
Recitations such as “is slid along the positioning recess” on line 4 of claim 16 render the claims indefinite because it is unclear when the first connecting element is slid along the positioning recess.
Recitations such as “the blocking element” on line 5 of claim 16 render the claims indefinite because it is unclear to which one of the plurality of blocking elements set forth above the applicant is referring.
Recitations such as “unit” on line 6 of claim 16 render the claims indefinite because they are grammatically incorrect.

Recitations such as “is slid along the positioning recess” on line 4 of claim 19 render the claims indefinite because it is unclear when the first connecting element is slid along the positioning recess.
Recitations such as “the blocking element” on line 5 of claim 19 render the claims indefinite because it is unclear to which one of the plurality of blocking elements set forth above the applicant is referring.
Recitations such as “unit” on line 6 of claim 19 render the claims indefinite because they are grammatically incorrect.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waters et al. (US 1059415).  Waters et al. discloses a safety gate comprising:
a gate body (labeled below) having two first connecting elements 36; and 
two first locking units 30, 40 respectively mounted on two opposite sides of a door frame 1, 2, each of the first locking units having a second connecting element 30 and a blocking element 40; wherein 

the blocking element 40 of each of the first locking units has 
a blocking position, as shown in figure 1, for blocking a corresponding one of the first connecting elements 36 to prevent the corresponding first connecting element 36 from being disengaged from the second connecting element 30 of the first locking unit; and 
a pressed position (not shown) for detaching the corresponding one of the first connecting elements 36 from the second connecting element 30 of the first locking unit (claim 1);
	wherein the blocking element 40 of each of the first locking units is moveable toward and away from the door frame; the second connecting element 30 of each of the first locking units longitudinally extends; and each of the first connecting elements 36 is movable along the second connecting element 30 of a respective one of the first locking units to detach from the second connecting element 30 of the respective first locking unit; wherein when the blocking element 40 of each of the first locking units is in the blocking position as shown in figure 1, the blocking element 40 is located away from the door frame 1, 2 to block a path for detaching a corresponding one of the first connecting elements 36 (claim 2);
	wherein each of the first connecting elements 36 is annular; the second connecting element 30 of each of the first locking units is rod-shaped; and the first connecting elements 36 respectively surround the second connecting elements 30 of the first locking units (claim 3).

Claim(s) 1-3, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waters et al. (US 1059415).  Waters et al. discloses a safety gate comprising:
a gate body (labeled below) having two first connecting elements 36; and 
two first locking units 21, 30 respectively mounted on two opposite sides of a door frame 1, 2, each of the first locking units having a second connecting element 30 and a blocking element 21; wherein 
each of the first connecting elements 36 is rotatably connected with the second connecting element 30 of a respective one of the first locking units; and 
the blocking element 21 of each of the first locking units has 
a blocking position, as shown in figure 8, for blocking a corresponding one of the first connecting elements 36 to prevent the corresponding first connecting element 36 from being disengaged from the second connecting element 30 of the first locking unit; and 
a pressed position, as shown in figure 7, for detaching the corresponding one of the first connecting elements 36 from the second connecting element 30 of the first locking unit (claim 1);
	wherein the blocking element 21 of each of the first locking units is moveable toward and away from the door frame 1, 2; the second connecting element 30 of each of the first locking units longitudinally extends; and each of the first connecting elements 36 is movable along the second connecting element 30 of a respective one of the first locking units to detach from the second connecting element 30 of the respective first 
	wherein each of the first connecting elements 36 is annular; the second connecting element 30 of each of the first locking units is rod-shaped; and the first connecting elements 36 respectively surround the second connecting elements 30 of the first locking units (claim 3);
	wherein the blocking element 21 of each of the first locking units has a positioning recess 41 recessed in a surface of the blocking element 21; and each of the first connecting element 36 is slid along the positioning recess 41 of the blocking element 21 to connect with the second connecting element 30 of the respective one of the first locking unit (claim 9);
	further comprising two second locking units 21, 30 respectively mounted on the two opposite sides of the door frame 1, 2; wherein the gate body further has two third connecting elements 36; each of the second locking units has a fourth connecting element 30; and each of the third connecting elements 36 is rotatably connected with the fourth connecting element 30 of a respective one of the second locking units (claim 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Waters et al. as applied to claims 1-3 above, and further in view of Hardy (US 2603895).  Waters et al. discloses that the second connecting element 30 of each of the first locking units has a positioning portion (labeled below) located away from the blocking element 40 of the first locking unit and having an outer diameter matching an inner diameter each of the first connecting elements 36; and a slidable portion (labeled below) located near the blocking element 40 of the first locking unit and having an outer diameter; wherein each of the first connecting elements 36 is rotatably connected with the positioning portion of the second connecting element 30 of the respective first locking unit and is detached from the second connecting element 30 through the slidable portion of the second connecting element (claim 4).
Waters et al. is silent concerning the slidable portion having an outer diameter being smaller than the outer diameter of the positioning portion.
However, Hardy discloses a second connecting element 42 having a positioning portion (labeled below) having an outer diameter and a slidable portion (labeled below) having an outer diameter being smaller than the outer diameter of the positioning portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the slidable portion of Waters et al. with a smaller diameter than the diameter of the positioning portion of Waters et al., as taught by .

Claims 4, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Waters et al. as applied to claims 1-3, 9 and 10 above, and further in view of Hardy (US 2603895).  Waters et al. discloses that the second connecting element 30 of each of the first locking units has a positioning portion (labeled below) located away from the blocking element 21 of the first locking unit and having an outer diameter matching an inner diameter each of the first connecting elements 36; and a slidable portion (labeled below) located near the blocking element 21 of the first locking unit and having an outer diameter; wherein each of the first connecting elements 36 is rotatably connected with the positioning portion of the second connecting element 30 of the respective first locking unit and is detached from the second connecting element 30 through the slidable portion of the second connecting element 30 (claim 4).
Waters et al. is silent concerning the slidable portion having an outer diameter being smaller than the outer diameter of the positioning portion.
However, Hardy discloses a second connecting element 42 having a positioning portion (labeled below) having an outer diameter and a slidable portion (labeled below) having an outer diameter being smaller than the outer diameter of the positioning portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the slidable portion of Waters et al. with a smaller diameter than the diameter of the positioning portion of Waters et al., as taught by 
	With respect to claim 19, the blocking element 21 of each of the first locking units has a positioning recess 41 recessed in a surface of the blocking element 21; and each of the first connecting element 36 is slid along the positioning recess 41 of the blocking element 21 to connect with the second connecting element 30 of the respective one of the first locking unit.
	With respect to claim 20, Waters et al. further discloses two second locking units 21, 30 respectively mounted on the two opposite sides of the door frame 1, 2; wherein the gate body further has two third connecting elements 36; each of the second locking units has a fourth connecting element 30; and each of the third connecting elements 36 is rotatably connected with the fourth connecting element 30 of a respective one of the second locking units.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Waters et al. as applied to claims 1-3 above, and further in view of Porter (US 4475309).  Waters et al. discloses that the gate body has a main body 4 and connecting rods (labeled below) respectively connected with the main body 4; and each of the first connecting elements 36 is formed on an end of a respectively one of the connecting rods.
Waters et al. is silent concerning the connecting rods being adjustably connecting with the main body.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the connecting rods of Waters et al. with adjustability, as taught by Porter, to adjust the positioning of the first connecting elements relative to the door frame to enable the safety gate to be mounted to various sized door openings.
	With respect to claim 6, the gate body has fastening mounts (labeled below) and fasteners 56, 60; each of the fastening mounts is mounted in a respective end of the main body and has a respective one of the connecting rods 30, 32, 36, 38 slidably and partially mounted therein; each of the fasteners 56, 60 is inserted into the main body and a respective one of the fastening mounts and abuts against the respective one of the connecting rods.
Claims 5, 6 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Waters et al. as applied to claims 1-3, 9 and 10 above, and further in view of Porter (US 4475309).  Waters et al. discloses that the gate body has a main body 4 and connecting rods (labeled below) respectively connected with the main body 4; and each of the first connecting elements 36 is formed on an end of a respectively one of the connecting rods.

However, Porter discloses a safety gate comprising a gate body having a main body 16, 22, 24 and connecting rods 30, 32, 36, 38 respectively adjustably connected with the main body; and first connecting elements 34, 35, 40, 42 are formed on an end of a respectively one of the connecting rods.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the connecting rods of Waters et al. with adjustability, as taught by Porter, to adjust the positioning of the first connecting elements relative to the door frame to enable the safety gate to be mounted to various sized door openings.
	With respect to claim 6, the gate body has fastening mounts (labeled below) and fasteners 56, 60; each of the fastening mounts is mounted in a respective end of the main body and has a respective one of the connecting rods 30, 32, 36, 38 slidably and partially mounted therein; each of the fasteners 56, 60 is inserted into the main body and a respective one of the fastening mounts and abuts against the respective one of the connecting rods.
With respect to claim 15, the blocking element 21 of each of the first locking units has a positioning recess 41 recessed in a surface of the blocking element; and each of the first connecting element 36 is slid along the positioning recess of the blocking element to connect with the second connecting element 30 of the respective one of the first locking unit.

With respect to claim 17, Waters et al. further discloses two second locking units 21, 30 respectively mounted on the two opposite sides of the door frame 1, 2; wherein the gate body further has two third connecting elements 36; each of the second locking units has a fourth connecting element 30; and each of the third connecting elements 36 is rotatably connected with the fourth connecting element 30 of a respective one of the second locking units.
	With respect to claim 18, Waters et al. further discloses two second locking units 21, 30 respectively mounted on the two opposite sides of the door frame 1, 2; wherein the gate body further has two third connecting elements 36; each of the second locking units has a fourth connecting element 30; and each of the third connecting elements 36 is rotatably connected with the fourth connecting element 30 of a respective one of the second locking units.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Waters et al. in view of Hardy as applied to claim 4 above, and further in view of Parisien (US 4083591).  Parisien discloses two stopping blocks 28, 30 respectively disposed at two opposite sides of a second connecting element 20 of a locking unit 10; and each of the stopping blocks 28, 30 has a retracting position, as shown on left of 
wherein the locking unit has two mounting cavities (not numbered, but shown in figures 4 and 5) housing the stopping blocks 28, 30; and each of the stopping blocks 28, 30 is slidably mounted in a respective one of the mounting cavities of the locking unit 10, wherein when each of the stopping blocks 28, 30 is in the retracting position, the stopping block 28, 30 is inside the respective one of the mounting cavities; when each of the stopping blocks 28, 30 is in the stopping position, the stopping block partially 28, 30 protrudes from the respective one of the mounting cavities (claim 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Waters et al., as modified above, with stopping blocks, as taught by Parisien, to enable a user to select to which side of the safety gate the gate body is able to open.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Waters et al. in view of Porter as applied to claims 5, 6 above, and further in view of Parisien (US 4083591).  Parisien discloses two stopping blocks 28, 30 respectively disposed at two opposite sides of a second connecting element 20 of a locking unit 10; and each of the stopping blocks 28, 30 has a retracting position, as shown on left of figure 4, for moving a respective first connecting element 14 away from the second connecting element 20 via a direction facing the stopping block 30; and a stopping 
wherein the locking unit has two mounting cavities (not numbered, but shown in figures 4 and 5 housing the stopping blocks 28, 30; and each of the stopping blocks 28, 30 is slidably mounted in a respective one of the mounting cavities of the locking unit 10, wherein when each of the stopping blocks 28, 30 is in the retracting position, the stopping block 28, 30 is inside the respective one of the mounting cavities; when each of the stopping blocks 28, 30 is in the stopping position, the stopping block partially 28, 30 protrudes from the respective one of the mounting cavities (claims 13, 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Waters et al., as modified above, with stopping blocks, as taught by Parisien, to enable a user to select to which side of the safety gate the gate body is able to open.

    PNG
    media_image1.png
    875
    1118
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1192
    1113
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1651
    1115
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1636
    1108
    media_image4.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634